Citation Nr: 1219673	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  06-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), on a schedular basis from November 19, 2010.

2.  Entitlement to a TDIU on a schedular or extraschedular basis, prior to November 19, 2010.

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date prior to February 4, 2005, for the grant of entitlement to service connection for PTSD.

5.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an effective date prior to August 9, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an effective date prior to November 2, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In October 2008, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing is associated with the claims file.

In a February 2011 decision, the Board granted a disability rating of 40 percent for diabetes mellitus, effective from November 19, 2010, and denied a rating in excess of 20 percent prior to that date.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Veteran's attorney and VA's Office of General Counsel filed a Joint Motion to Partially Vacate and Remand the Board's February 2011 decision.  

The parties asked the Court to vacate and remand the February 2011 Board decision to the extent that it did not address whether the Veteran was entitled to a TDIU.  The Joint Motion noted that the Court was not able to disturb the decision regarding the grant of a 40 percent rating for diabetes mellitus, and the Veteran abandoned his appeal for entitlement to a disability rating in excess of 20 percent for diabetes mellitus prior to November 19, 2010.  The Joint Motion indicated that the claim of entitlement to a TDIU was raised in a May 2005 VA examination.  In a November 2011 Order, the Court granted the Joint Motion, vacating that part of the Board's February 2011 decision that did not adjudicate entitlement to a TDIU, and remanded the matter to the Board.  As such, the only matter before Board at this time is entitlement to a TDIU.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a TDIU prior to November 19, 2010; entitlement to a disability rating in excess of 30 percent for PTSD; entitlement to an effective date prior to February 4, 2005, for the grant of entitlement to service connection for PTSD; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to an effective date prior to August 9, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; and entitlement to an effective date prior to November 2, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  From November 19, 2010, the Veteran's service-connected disabilities include diabetes mellitus type II (rated 40 percent disabled), posttraumatic stress disorder (rated 30 percent disabled), peripheral neuropathy of the left lower extremity (rated 10 percent disabled), peripheral neuropathy of the right lower extremity (rated 10 percent disabled), hypertension (rated noncompensable), erectile dysfunction (rated noncompensable), and diabetic retinopathy of the right eye (rated noncompensable), resulting in a combined rating of 70 percent. 

2.  From November 19, 2010, the Veteran was unemployable due to the service-connected disabilities.




CONCLUSION OF LAW

From November 19, 2010, the criteria for a schedular total disability rating for compensation based on individual unemployability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  As the claim for a TDIU is granted from November 19, 2010, which is the only matter resolved in this decision, VCAA compliance as to the duties to notify and to assist need not be addressed.

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities. 

If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

From November 19, 2010, the Veteran's service-connected disabilities are diabetes mellitus type II (rated 40 percent disabled), posttraumatic stress disorder (rated 30 percent disabled), peripheral neuropathy of the left lower extremity (rated 10 percent disabled), peripheral neuropathy of the right lower extremity (rated 10 percent disabled), hypertension (rated noncompensable), erectile dysfunction (rated noncompensable), and diabetic retinopathy of the right eye (rated noncompensable), resulting in a combined rating of 70 percent, thereby meeting the requisite percentage requirements for consideration of a schedular total disability rating under 38 C.F.R. § 4.16(a).

Thus, for the time period from November 19, 2010 to the present, the remaining question is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Consideration may be given to the Veteran's education, training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

During his October 2008 Board hearing, the Veteran indicated that, due to his neuropathy, he could no longer stand up for any length of time.  Therefore, he retired and had not worked since January.  Previous VA outpatient treatment records show that the Veteran had worked as a car salesman and with American Express.

In an April 2011 written statement, the Veteran's VA psychiatrist indicated that the Veteran had severe and chronic PTSD that interfered significantly with his ability to function in a social and occupational role.  He would have great difficulty retaining any type  of employment on a consistent basis given his condition.

In June 2011, the Veteran submitted a formal claim of entitlement to a TDIU.  He asserted that he became too disabled to work on June 30, 2010.  Previous employment included work as an inspector, sales consultant, and job developer.  He asserted that he left his last job due to his disability.  He completed two years of college with no additional training.

In March 2012, the Veteran underwent private individual unemployability assessment with a vocational consultant.  The consultant indicated that he reviewed the Veteran's entire claims file and spoke directly with the Veteran for an hour.  The consultant indicated that he was only assessing the Veteran's service-connected disabilities in order to determine whether he was unemployable.  His educational and employment history were detailed.  The Veteran reported that his diabetes management and bilateral lower extremity pain became increasingly problematic after 2000.  He needed to self-administer several insulin injections per day while at work and increasingly found that he was unable to concentrate due to unpredictable hypoglycemic episodes and required longer breaks to relieve the pain in his legs.  His PTSD symptoms worsened during the same time period, resulting in reduced concentration and productivity.

The Veteran took early Social Security retirement in June 2007 and reported that the chief reason was the interference his diabetes, neuropathy, and PTSD had on his daily work routine.  He applied for Social Security Disability Insurance in August 2010 and was awarded benefits.  The vocational consultant found the Veteran credible that he did not wish to stop working at age 62 but did so primarily due to unmanageable foot pain and other service-related issues.  As an example, he noted that the Veteran sought and obtained a sales job in late 2007 but was unable to perform that work after January 2008.  He also recently applied for VA vocational rehabilitation.

The Veteran reported constant bilateral foot pain and having to self-administer five injections per day.  Approximately six times per week, he experienced low blood sugar, resulting in low energy and reduced concentration.  The vocational consultant opined that, based upon a November 2010 medical record, the Veteran was precluded from engaging in any competitive employment.  Even the Veteran's fifteen-minute walks resulted in increased foot pain.  His exertional limitations were not compatible with the normal physical demands expected of workers even at a sedentary level.  He interpreted the November 2010 record as negative to asserting any level of confidence in the Veteran's ability to secure or follow any competitive occupation.

The consultant opined that the Veteran's service-connected diabetes and neuropathy precluded him form securing or following any substantially gainful occupation.  His PTSD symptoms, while not in and of themselves totally disabling, further eroded any residual ability he might have to work competitively.  He believed the Veteran had been unemployable for TDIU purposes at least since January 2008, the date he quit his full time position.  Alternatively, he believed the TDIU start date could be in June 2007, the month he took early Social Security retirement.  He found the Veteran credible and believed he would have continued working after age 62 if his worsening service-connected functional limitations had not become disabling.

The Board finds that the March 2012 vocational assessment is competent, thorough, and contemplative of all of the evidence of record.  It contains an accurate recitation of previous medical evidence.  While the Veteran was not examined, it appears that the vocational consultant had enough medical evidence to review to make a determination on this matter.  Furthermore, while the vocational consultant is not a medical professional, the Board finds that he has the requisite professional background and experience to provide a competent opinion on this matter.  While the vocational consultant provided earlier possible dates for finding the Veteran unemployable, he was not in receipt of a schedular rating for TDIU purposes until November 19, 2010.  As such, TDIU is awarded from this date.

To the extent that the Veteran has appealed effective dates and disability ratings for several of his disabilities that have not yet been adjudicated and the impact these appeals have on the Veteran's claim of entitlement to a TDIU prior to November 19, 2010, this will be addressed in the remand portion below.


ORDER

A total disability rating for compensation based on individual unemployability from November 19, 2010 is granted.


REMAND

In a November 2010 rating decision, the RO awarded service connection for PTSD and assigned a rating of 30 percent, effective February 4, 2005; service connection for peripheral neuropathy of the right lower extremity and assigned a rating of 10 percent, effective August 9, 2010; and service connection for peripheral neuropathy of the left lower extremity and assigned a rating of 10 percent, effective November 2, 2010.  In a July 2011 written statement, the Veteran disagreed with the effective dates and disabilities ratings for all disabilities addressed in the November 2010 rating decision.

As the Veteran filed a notice of disagreement within a year of the RO's decisions, but a statement of the case (SOC) has not been issued on any of the claims issues, a remand is required for issuance of a SOC on these matters.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Furthermore, the issue of entitlement to a TDIU prior to November 19, 2010 is inextricably intertwined with the issues being remanded herein.  As such, adjudication of this issue would be premature at this time.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of entitlement to a disability rating in excess of 30 percent for PTSD; entitlement to an effective date prior to February 4, 2005, for the grant of entitlement to service connection for PTSD; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to an effective date prior to August 9, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the right lower extremity; entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to an effective date prior to November 2, 2010, for the grant of entitlement to service connection for peripheral neuropathy of the left lower extremity.  If, and only if, the Veteran perfects an appeal concerning any of these issues should the claims be returned to the Board.

2.  Adjudicate the claim for TDIU prior to November 19, 2010, to include on an extraschedular basis under 38 C.F.R. § 4.16(b), if applicable.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


